Citation Nr: 1455058	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for disc protrusion of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for impingement and thoracic outlet syndrome of the right shoulder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran initially perfected an appeal for several additional issues, but in a May 2013 VA Form 9, he limited his appeal to the issues of entitlement to initial disability ratings in excess of 10 percent for disc protrusion of the lumbar spine and impingement and thoracic outlet syndrome of the right shoulder.  Accordingly, these will be the issues addressed by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

At his hearing, the Veteran identified several sources of records of his post service treatment.  One such source was identified only by its initials, "DCM."  It is not clear that appropriate efforts have been undertaken to secure all the records from these sources for consideration in the appeal.  Further action to obtain a complete record, as detailed below should be undertaken.  

In addition, the Veteran testified that he was examined in connection with this appeal in September 2013.  The report from such an examination has not been associated with the file.  This document also should be sought.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify/verify the places at which he has received relevant treatment since his retirement from service, including VA and non-VA facilities.  He also should be asked for clarification of the location he identified at his November 2013 hearing as "DCM, "( See Hearing transcript p. 9).  Attempts to obtain the identified records should be undertaken.  

Regardless of any response received from the Veteran, records of any VA treatment he has received (including at the Sacramento VA Medical Center and McClellan CBOC) since his service retirement should be sought, including any reports of examination conducted in September 2013.  

2. After obtaining the outstanding treatment records and undertaking any additional development as may become indicated, including conducting a current examination, the RO should adjudicate the claims for initial increased disability ratings for disc protrusion of the lumbar spine; and impingement and thoracic outlet syndrome of the right shoulder.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



